Exhibit 21.1 Entity Name State and Country of Incorporation Atlanta Land L.K.E. LLC Delaware, United States Bay-N-Gulf, Inc. Florida, United States BNG Transport, Inc. Florida, United States E & H Distributing, LLC Nevada, United States First Course, LLC Delaware, United States Fresh Transportation Co., Ltd. Ohio, United States Fresh Unlimited, Inc. Ohio, United States Freshway Logistics, Inc. Ohio, United States Great North Imports, LLC Delaware, United States Jackson L.K.E. LLC Delaware, United States Paris L.K.E. LLC Delaware, United States RS Funding Inc. Nevada, United States Save on Seafood Fishing, Inc. Florida, United States Trans-Porte, Inc. Delaware, United States US Foods Culinary Equipment& Supplies, LLC Delaware, United States US Foods, Inc. Delaware, United States USF Propco I, LLC Delaware, United States USF Propco II, LLC Delaware, United States USF Propco Mezz A, LLC Delaware, United States USF Propco Mezz B, LLC Delaware, United States USF Propco Mezz C, LLC Delaware, United States USF Shares, Inc. Delaware, United States Waukesha Transport Inc. Wisconsin, United States Waukesha Wholesale Foods, Inc. Wisconsin, United States
